JAMES K. PREWITT, Presiding Judge,
dissenting.
I respectfully dissent.
Considering Mother’s Point I, I do not feel that there was clear, cogent, and convincing evidence to support either the statutory ground of abuse and neglect or failure to rectify. I will address them in that order.
To terminate parental rights based on abuse and neglect, the trial court must make an affirmative finding on at least one of the factors listed in § 211.447.4(2), RSMo 2000. B.C.K, 103 S.W.3d at 327. As stated in the majority opinion, a mere finding that a child has been previously adjudicated abused and neglected is insufficient to support a termination of parental rights. Id. at 328. There must be clear, cogent, and convincing evidence to support the statutory ground.
The trial court found that there had been a repeated or continuous failure by Mother, although she was physically and financially able, to provide C.L.W. with adequate food, clothing, shelter, or education as defined by law, or other care and control necessary for C.L.W.’s physical, mental, or emotional health or development. The trial court also found that although Mother had a history of substance abuse, no evidence was presented that such substance abuse could not be treated. The court found no evidence of a mental condition that would affect Mother’s ability *361to provide C.L.W. with the necessary care, custody, and control. Nor was there evidence, according to the trial court, of any acts of physical, emotional, or sexual abuse of C.L.W.
C.L.W. was taken into protective custody within a few days of her birth based on an assessment that Mother did not have a permanent home to which to take the baby and did not have adequate clothing and other necessities for the baby. There was also evidence that Mother had tested positive for marijuana a month or so into her pregnancy.
During her pregnancy, Mother testified that she stayed occasionally with the father of the child, but lived primarily with her own father (“Grandfather”). Mother agreed that after C.L.W. was born, and prior to Mother moving to New Mexico, she stayed with various Mends and a brother as well as Grandfather.
Mother contended that after she moved to New Mexico, she attempted to call DFS in order to remain in contact with C.L.W., but other than two occasions on which Mother was able to speak to Ash, Mother only left messages, which she claimed were not returned. There was record of one of these conversations with Ash that took place in March 2002 in which Mother “did inquire as to [C.L.W.’s] well being [and] _ also asked if [C.L.W.] needed anything.” A letter written by a representative from Teambuilders Counseling Services in New Mexico (“Teambuilders”), which was admitted during the hearing, indicated that Mother had, on several occasions and with assistance of Teambuilders’ staff, “made, and/or attempted calls and/or faxes to various entities involved in the custody case of her daughter [C.L.W.] (to include her APO, legal counsel, social workers).”
According to Mother, when she lived in Missouri with Grandfather, it was through an agreement between him and Mother’s mother (“Grandmother”), who were divorced. Mother testified that, under the divorce decree, Grandmother had legal custody of Mother and Mother returned to New Mexico to live with Grandmother because Grandfather had not followed through with the conditions of that agreement and Grandmother told Mother that “she had to move back” to New Mexico. Although Mother testified to a conversation with a DFS worker, Donna Reeves, regarding visitation and treatment plans issues should Mother leave Missouri, Reeves did not testify. Ash testified she was aware of Mother’s conversation with Reeves, but nothing in the record indicated whether Mother was advised not to move to New Mexico.
Mother testified that she neither received advice that she should not to move to New Mexico nor that she should not live with Grandmother if she did move to New Mexico. Mother contended at the hearing that any information DFS had that Mother was removed from Grandmother’s care when Mother was a child was incorrect. According to Mother, there are three other children of Grandmother’s that are in California state custody, but that they were put into protective custody by Grandmother following incidents of domestic violence between Grandmother and an ex-husband.
As noted in the majority opinion, Mother now lives in a rented, two-bedroom mobile home in New Mexico and also has a second child. Although at the time of the hearing, she did not have employment and was receiving assistance from the State of New Mexico in the amount of $281 per month, she was not required to pay rent, but did pay for utilities. She also testified to plans to begin college part-time in the fall of 2002 and also work part-time, and anticipated continuing to receive both fi*362nancial and other assistance from the State of New Mexico.
I agree that it is imperative that courts consider the totality of a parent’s conduct, both prior to and after the termination petition has been filed. AS., 38 S.W.3d at 485. Here, C.L.W. was adjudicated abused and neglected based on Mother’s alleged conduct prior to and at the time the baby was born. As Atwell testified, for a newborn crisis assessment, “we don’t substantiate or unsubstantiate.”
Under the circumstances of this case, a decision was made to place C.L.W. in protective custody because it appeared Mother would be unable to provide the child with a permanent, stable home or provide adequate clothing and other necessities. I do not disagree with that decision. However, in my view, the evidence of Mother’s conduct since that time, both prior to and subsequent to the filing of the termination petition, does not rise to the level of providing clear, cogent, and convincing evidence to support the finding that there was a repeated or continuous failure by Mother, although physically or financially able, to provide the child with adequate food, clothing, shelter, or education as defined by law, or other care and control necessary for the child’s physical, mental, or emotional health and development. Therefore, there was not clear, cogent, and convincing evidence presented to support the statutory ground of abuse and neglect under § 211.447.4(2), RSMo 2000.
Considering the second statutory ground under § 211.447.4(3), RSMo 2000,1 believe that there was not clear, cogent, and convincing evidence presented to support it. Regarding substance-abuse preventative training, when Mother was screened for substance-abuse services in November 2000, the evaluator determined no services were needed. A mental health counselor in New Mexico conducted a drug and alcohol use assessment on Mother in March 2002 on which Mother placed at a Level 0, indicating that no further interventions were required.
In addition to a parenting class Mother completed in Missouri, she also sought family support services in New Mexico through Teambuilders, which admitted her into its program in July 2001. A Team-builders’ representative also conducted a home and child safety check to address potential needs of both Mother’s second child and C.L.W. Teambuilders found that Mother had been and was currently participating in its services and “consistently expressed concern and positive interest for her daughter [C.L.W.], for whom she has been working towards stabling an independent home environment ... in New Mexico.”
As noted in the majority opinion, prior to moving to New Mexico in July 2001, Mother visited C.L.W. for one hour per week. After moving to New Mexico, she only visited with the child once, with the last visit occurring in October 2001. There was conflicting evidence regarding the extent to which Mother made contact with DFS or the foster parents after moving from Missouri.
Mother’s treatment plan included a stipulation that she, as a minor, live in Grandfather’s home. Although she lived with Grandfather, as well as various friends and a brother while she lived in Missouri, once she moved to New Mexico, she lived with Grandmother, including during the time that she was married, and subsequently moved into her own home.
Similar to the statutory ground of abuse and neglect, I find that there was not clear, cogent, and convincing evidence to support the statutory ground of failure to rectify under § 211.447.4(3), RSMo 2000. The conditions that led to C.L.W. being *363taken into protective custody no longer esdst and, in my view of the facts, Mother has made great strides to comply with her treatment plan, although I agree that most of her efforts in that regard occurred after movhig to New Mexico. Her living situation was at times unstable, but became better once she moved to New Mexico. She sought out services there and it was unfortunate that the move created difficulty for her in maintaining visitation with her child and may have led to the termination of her rights as a parent.
Based on a finding that neither ground is supported by clear, cogent, and convincing evidence, I would reverse the termination of Mother’s parental rights and therefore, respectfully dissent from the majority opinion.